Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to the amendment filed 3/24/2021  Applicant has amended claims 1, 2, 36 and 40 and cancelled claims 5, 11-20, 23-25, 27-34, 37.  Accordingly, claims 1-4, 6-10, 21-22, 26, 35-36, and 38-42 are pending for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-10, 21-22, 26, 35-36, and 38-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-4, 6-10, 21-22, 26, 35-36, and 38-42 are directed to the abstract idea of making determination using received transaction information, determining benefit to be given by merchant to entity and transmitting message based on the determination, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Independent claims 1, 36 and 40 recite, in part, method/system, for performing the steps of receiving information involved in a transaction between a merchant and an account issued to an account holder, the transaction occurs in a payment processing system having a plurality of said merchants conducting said transactions on respective accounts issued to respective said account holders by respective issuers; the transaction on each said account is acquired for clearing and settlement by an acquirer for the merchant through a transaction handler in communication with both the issuer of the account and the acquirer for the merchant, the issuer sends the authorization response for the transaction to the merchant through the transaction handler and the acquirer in response to an authorization request sent to the issuer from the merchant through the transaction handler and the acquirer, the information is derived from 
This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements – “Internet server hardware system comprising means”, “non-transient computer readable medium” and “devices” to perform the receiving, retrieving, determining and transmitting steps “online” and receiving “real time” data.  The “hardware”, “medium” and “devices” are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.



	Claims 1-4, 6-10, 21-22, 26, 35-36, and 38-42 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, 21-22, 26, 35-36, and 38-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim limitation “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 

The claimed invention, considered as a whole, is not taught by the prior arts found in Examiner’s search and STIC search, therefore no 102/103 rejections is provided.	
           
 Additional prior art found (directed to state of art/unclaimed features) but not used in the rejection: Zivin US 2007/0150369 A1.

Response to Arguments
	Applicant argues that the claims are statutory under 35 U.S.C. 101 because 1) similar to Enfish, BASCOM, MCRO, NVIDIA, the claims improve capabilities of computer and technological process and 2) the claims are not drawn to computer program but rather directed to Internet server hardware system.  The Examiner disagrees.  Unlike in Enfish where the distinction was applied to reject the § 101 challenge at stage one because the claims focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but merely using known technique and computer as tools to 
receive, retrieve, determine and transmit data.  In response to applicant’s argument that the claims are similar to BASCOM, it is noted that unlike BASCOM where the claims are directed to improvement filtering Internet Content, applicant’s claims are not directed to improve the performance of the computer itself.  In response to applicant’s argument that the claims are like McRO, it is noted that unlike McRO where the rules are used to improve computer animation, applicant’s claims are not directed toward improve computer related technology.  In response to applicant’s arguments that the claims are similar to NVIDIA and CFAC it is noted applicant’s claims are not directed to specific improvement in data classification, computer memory or another computer technology. In response to applicant’s argument that the claims are not draw to computer program, it is noted that simply executing an abstract concept on a computer does not render a computer "specialized," nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.